           Case 2:20-cr-00331-RFB-VCF Document 57 Filed 03/29/21 Page 1 of 5



 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        2:20-CR-331-RFB-VCF

 9                  Plaintiff,                      Preliminary Order of Forfeiture

10          v.

11 JIMMY CARTER KIM,

12                  Defendant.

13         This Court finds Jimmy Carter Kim pled guilty to Count One of a One-Count
14 Criminal Information charging him with sexual exploitation of children in violation of 18

15 U.S.C. § 2251(a). Criminal Information, ECF No. 43; Plea Agreement, ECF No. 45;

16 Arraignment & Plea, ECF No. 46.

17         This Court finds Jimmy Carter Kim agreed to the forfeiture of the property set forth
18 in the Plea Agreement and the Forfeiture Allegation of the Criminal Information. Criminal

19 Information, ECF No. 43; Plea Agreement, ECF No. 45; Arraignment & Plea, ECF No. 46.

20         The following property is (1) any visual depiction described in 18 U.S.C. § 2251, or
21 any book, magazine, periodical, film, videotape, or other matter which contains any such

22 visual depiction, which was produced, transported, mailed, shipped or received in violation

23 of 18 U.S.C. § 2251(a) and (2) any property, real or personal, used or intended to be used to

24 commit or to promote the commission of 18 U.S.C. § 2251(a) or any property traceable to

25 such property, and is subject to forfeiture pursuant to 18 U.S.C. § 2253(a)(1) and (a)(3):

26         1. Toshiba laptop, model no. PSLE0U-01000R, serial no. X8085034Q, containing a
27               Western Digital 250GB SATA hard drive, model no. WD2500BEVS, serial no.
28               WXE708CA7395;
           Case 2:20-cr-00331-RFB-VCF Document 57 Filed 03/29/21 Page 2 of 5



 1         2. White/gray computer tower without model or serial number containing a

 2            Maxtor 30GB IDE hard drive, model no. 6E030L0510252, serial no. El5V8T5E;

 3         3. HP laptop, model no. 15g013cl, serial no. CND4220K7J, containing an HGST

 4            750GB SATA hard drive, model no. HTS541075A9E680, serial no.

 5            140420JD12021A0D1NXL;

 6         4. Acer laptop, model no. Aspire 57412-5433, serial no.

 7            LXPZF020020172467C1601, containing a Hitachi 320GB SATA hard drive,

 8            model no. HTS545032B9A300, serial no. 1YJE62HR;

 9         5. HP Media Center computer tower, model no. CCM7000, serial no.

10            MXK5290YTK, containing a Seagate 250GB hard drive, model no.

11            ST3250823AS, serial no. 5ND117WN;

12         6. Sony VAIO laptop, model no. PCG-71312L, serial no. 540125113006786,

13            containing a Samsung 500GB SATA hard drive, model no. HM50111, serial no.

14            S26ZJD0Z100694;

15         7. HTC cellular phone, serial no. 346522010897422;

16         8. Kodak Easy Share digital camera, serial no. KCTDD42333530;

17         9. Motorola cellular phone, model no. K855, MEID DEC: 268435459403879874;

18         10. Seagate external hard drive, serial no. 4LH093YL;

19         11. AT&T SIM card, serial no. 89014103276131503101;

20         12. 16GB Micro SD Card;

21         13. Samsung Intensity II cellular phone, model no. Intensity II SCH-U460, MEID

22            HEX: A000002A342C6A;

23         14. Simple Tech 160GB external hard drive, serial no. BOM NO-96200-41001-060;

24         15. Lexar 8GB USB flashdrive;

25         16. Apple iPhone, model no. A1524, IMEI 359248064368493;

26         17. T-Mobile SIM card, ICCID: 8901260301777277854;

27         18. 32GB Apple iPod Touch, model no. Al318, serial no. 9C9524T66K2;

28   ///
                                                2
            Case 2:20-cr-00331-RFB-VCF Document 57 Filed 03/29/21 Page 3 of 5



 1          19. Nokia GSM cellular phone, model no. Lumia 521(RM-917), IMEI

 2              355913050874903;

 3          20. Sandisk 8GB microSDHC card;

 4          21. Apple iPad Mini, model no. A1432, serial no. F4KK8QTSF197;

 5          22. Motorola CDMA Verizon, model A855, IMSI 3100047029946154;

 6          23. HTC cellular phone, serial number HT750GK20361;

 7          24. SanDisk 1GB microSD digital media card;

 8          25. SIM card, ICCID 8901260510024576278;

 9          26. Apple iPhone, model no. A1524, IMEI: 359248064368493; and

10          27. Minolta 35mm film camera, serial no. 96020746, with film inside

11   (all of which constitutes property).

12          This Court finds that on the government’s motion, the Court may at any time enter

13   an order of forfeiture or amend an existing order of forfeiture to include subsequently

14   located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

15   32.2(b)(2)(C).

16          This Court finds the United States of America is now entitled to, and should, reduce

17   the aforementioned property to the possession of the United States of America.

18          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

19   DECREED that the United States of America should seize the aforementioned property.

20          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

21   rights, ownership rights, and all rights, titles, and interests of Jimmy Carter Kim in the

22   aforementioned property are forfeited and are vested in the United States of America and

23   shall be safely held by the United States of America until further order of the Court.

24          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

25   of America shall publish for at least thirty (30) consecutive days on the official internet

26   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

27   describe the forfeited property, state the time under the applicable statute when a petition

28   contesting the forfeiture must be filed, and state the name and contact information for the
                                                     3
            Case 2:20-cr-00331-RFB-VCF Document 57 Filed 03/29/21 Page 4 of 5



 1   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

 2   and 21 U.S.C. § 853(n)(2). In the alternative, if the value of the property is less than $1,000,

 3   the government may instead serve every person reasonably identified as a potential claimant

 4   in lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.

 5   Rule G(4)(a)(i)(A).

 6          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

 7   or entity who claims an interest in the aforementioned property must file a petition for a

 8   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

 9   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

10   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

11   right, title, or interest in the forfeited property and any additional facts supporting the

12   petitioner’s petition and the relief sought.

13          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

14   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

15   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

16   not sent, no later than sixty (60) days after the first day of the publication on the official

17   internet government forfeiture site, www.forfeiture.gov.

18          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

19   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

20   Attorney’s Office at the following address at the time of filing:

21                  Attention: Asset Forfeiture
                    District of Nevada
22                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
23

24          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

25   described herein need not be published in the event a Declaration of Forfeiture is issued by

26   the appropriate agency following publication of notice of seizure and intent to

27   administratively forfeit the above-described property.

28   ///
                                                      4
            Case 2:20-cr-00331-RFB-VCF Document 57 Filed 03/29/21 Page 5 of 5



 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 2   copies of this Order to all counsel of record.

 3                   March 29
            DATED _____________________, 2021.

 4

 5

 6                                               RICHARD F. BOULWARE, II
                                                 UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      5
